Citation Nr: 1532872	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  13-28 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1973 to July 1975. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

Records in the Virtual VA paperless claims processing system (Virtual VA) and the Veterans Benefits Management System (VBMS) have been reviewed and considered.  

The issues of entitlement to service connection for headaches, sleep apnea, high blood pressure, erectile dysfunction, tendonitis, a bilateral hand condition, a nerve condition, neuropathy, and depression have been raised by the record in a February 2015 VA Form 21-526EZ, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability was not manifested during his active service, is not related to active service, and was not manifested within one year from the date of his separation from the military. 

2.  Tinnitus was not manifested during active service, is not related to active service, and was not manifested within one year from the date of his separation from the military. 





CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by active service and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

2.  Tinnitus was not incurred in or aggravated by active service and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2014).  The VCAA applies to the instant claims. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided prior to an initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Veteran was provided all required VCAA notice in September 2010 and May 2011 letters, prior to the initial adjudication of the claims.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records and post-service treatment records.  In addition, the Veteran was provided with a VA examination in June 2013.  As the examination included a review of the pertinent medical history, clinical findings, and diagnoses, and was supported by medical rationale, the Board finds that the evidence is adequate to make a determination on these claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for service connection are thus ready to be considered on the merits.

Service Connection

The Veteran contends that his current bilateral hearing loss disability and tinnitus were caused by in-service noise exposure.  Having carefully considered the claims in light of the record and applicable law, the Board concludes that the preponderance of the evidence is against the claims and the benefits sought on appeal will be denied.

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for organic disease of the nervous system, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent cause.  38 C.F.R. § 3.303(b).  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 
As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154(b) are not applicable.

The Veteran's military occupational specialties were supply and laundry.  He reports military noise exposure during basic training and advanced individual training from rifles, machine guns, claymore mines, and hand grenades.  

There is no credible evidence of tinnitus or a chronic bilateral hearing loss disability during service or for many years after service.  The May 1975 separation examination evaluated the ears and drums as normal.  The corresponding audiometric examination disclosed no frequencies above 10 decibels.

A private audiological evaluation dated in September 2010 is of record.  While this evaluation demonstrates a bilateral hearing loss disability, it does not provide any comment regarding the etiology of the Veteran's bilateral hearing loss disability or tinnitus.

In June 2013, the Veteran was afforded a VA examination to determine the etiology of his bilateral hearing loss disability and tinnitus.  The VA examiner diagnosed bilateral sensorineural hearing loss and tinnitus. 

The VA examiner opined that the Veteran's bilateral sensorineural hearing loss was less as likely as not caused by military noise exposure.  The VA examiner acknowledged that the Veteran was seen in March 1975 for left ear hearing loss secondary to infection.  However, the Veteran's hearing recovered after the infection was treated.  The VA examiner elaborated that the Veteran had normal auditory thresholds at separation and a standard threshold shift did not occur for either ear when comparing the entrance and separation audiological evaluations.  The VA examiner cited medical literature that there was insufficient scientific evidence to show delayed-onset hearing loss.  The anatomical and physiologic evidence did not suggest delayed post exposure noise induced hearing loss as there was no significant threshold shift greater than the normal progression during military service.  The VA examiner concluded that there was no basis on which to conclude that a current hearing loss disability was causally related to military service.  

The VA examiner opined that it was less likely than not that the Veteran's tinnitus was caused by or a result of military noise exposure.  The examiner explained that the Veteran specifically denied tinnitus in a March 1975 audiological evaluation.  Additionally, at the 2013 examination the Veteran reported that his tinnitus had its onset 15 years prior to the examination.  The VA examiner concluded that the Veteran's tinnitus was not related to service as the Veteran himself did not correlate the onset of tinnitus with military noise exposure.

The medical evidence in this case is against the claims for service connection.  In 2013, the examiner provided a negative opinion based on a review of the evidence and medical literature, as well as an evaluation and interview of the Veteran.  This opinion is afforded high probative value as it reflected the VA examiner's specialized knowledge, training, and experience as to the diagnosis and etiology of these disabilities, as well as consideration of all relevant lay and medical evidence of record.  

The evidence in favor of the Veteran's claims is his lay statements.

A veteran is competent to give evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  Under certain circumstances, a layperson is also competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Veteran essentially contends that he had hearing loss in service.  The Veteran is competent to report experiencing diminished hearing but is not competent to diagnose a hearing loss disability for VA purposes as that is a complex matter outside the knowledge of lay persons and requires testing.  The examiner took into account the Veteran's report of hearing loss in service but still found against a connection between the current hearing loss and service.  The examiner relied on clinical findings during service and medical literature in reaching this conclusion.  The examiner's findings are more probative than the Veteran's lay statements regarding the etiology of his hearing loss.  Thus, the Board finds that the evidence is against a finding that the Veteran had a chronic hearing loss disability in service, in the year following service, or that his current hearing loss was incurred in or aggravated by service. 

Part of the reason the examiner determined that the Veteran's tinnitus was not related to service is because the Veteran reported onset of tinnitus around 1998 (15 years before the examination).  The Board recognizes that in his November 2011 notice of disagreement the Veteran indicated that he had tinnitus since service and in his September 2013 substantive appeal he stated that he may have said in the examination that his tinnitus began 15 years ago, but he knew it had been longer than that but not how much longer.  The Veteran has given conflicting statements as to the onset of his tinnitus (since service, approximately 1998, unknown but earlier than 1998).  Given the conflicting statements and the Veteran's report of problems with his memory (see VA Form 9 dated September 23, 2013) the Board finds the Veteran's statements regarding the onset of his tinnitus not credible.  The most probative report is the one made contemporaneous to service, in March 1975, where the Veteran denied having ringing in his ears.  As the credible evidence reflects that the onset of tinnitus was after service, the VA examiner's medical opinion against the claim is the most probative evidence of record regarding a relationship between tinnitus and service.  Thus, the Board finds that the evidence is against a finding that the Veteran had tinnitus during service, in the year following service, or that his current tinnitus was incurred in or aggravated by service.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claims, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus must be denied.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied

Entitlement to service connection for tinnitus is denied.




____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


